The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	Reopen Prosecution
In view of the IDS submitted August 27, 2019, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
A Group Director has approved reopening of prosecution by signing below.

/Gregory J Toatley Jr/Acting Director, TC 2800 - Optics                                                                                                                                                                                                     ______________________________________

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato Kimiteru (Kimiteru), JP Patent 2009059194A (see translation). The prior art was submitted by the applicant after the examiner’s Answer was mailed.
Kimiteru discloses a storage medium reader/writer system comprising: a display unit including a display surface (liquid crystal device 10); and a processing unit (control unit 40) configured to process data stored in a mobile device wirelessly (the mobile device includes a mobile phone with a non-contact IC chip, para 0016), wherein the display unit displays an image 701 para 0038) indicating a location which is on the display surface (displaying information indicating reading position para 0030) and to which the mobile device is to be made close, and the processing unit processes data stored in the mobile device being close to the location. (See par. 0024, 0029, 0030, 0038).
Regarding claim 4, wherein the display unit displays an image 701 indicating a direction in which the mobile device close to the location (it is shown in the figures an image in the lower left side of the display, para 0038).
Regarding claim 5, the reader/writer 20 has processing unit (control unit 40 has processing means) for reading out data from the mobile unit and for writing data to the mobile unit (see para 0020, 0024-0025).
Regarding claim 6, the system of Kimiteru has means for processing data stored in the mobile device comprising: displaying an image 701 (para 0038) indicating a location which on a display surface and to which a mobile device is to be close and processing data stored device being close to the location wirelessly (control unit 40 has processing means for reading out data from the mobile unit and for writing data to the mobile unit (see para 0020, 0024-0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiteru, JP Patent 2009059194A (Kimiteru) in view of Furutani, US Patent No. 9,007,606. The teachings of Kimiteru have been discussed above.
	Regarding claims 2-3, Kimiteru fails to disclose that the image includes a timing at which the mobile device is to be made close to the location and to display instruction for removing the card from the reading portion.
	Furutani discloses a an image forming apparatus comprising: a wireless key card 8 for communicating to the apparatus 1, where the user is invited to place the card on the display 473 and to remove the card when the operation is completed; a time period will decrease in which the user maintains the card on the reading portion of the device (col. 12, line 52. (See figs 5C-D; col. 10, line 34+).
	In view of the of Furutani’s teachings, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Kimiteru to include timing indication on the display in order to signal to the user when it is time to place and remove the card to and from the reading portion. Such modification would prevent the user from inadvertently removing the card before the transaction is completed and/or before  reading/writing of transaction data into the card. Furthermore, it is common practice in the art for setting up a timer for the user to perform certain required steps, such insert/place and remove your card, during electronic transactions in order to avoid timeout and cancelling of transactions. Therefore, such modification would have an obvious extension as taught by the prior art.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,977,927 (hereinafter ‘927 Patent) in view of Kimiteru, JP Patent 2009059194A. Kimiteru discloses all the limitations set forth in the claims except that the recording medium is a mobile device. For instant in the ‘927 Patent and in the current application, the applicant claims:
Application No. 15/959,378
Patent No. 9,977,927
Claim 1. A data processing device, comprising: a display unit including a display surface and a processing unit configured to process data stored in a mobile device wirelessly wherein the display unit displays an image indicating a location which is on the display surface and to which the mobile device is to be made close, and the processing unit processes data stored in the mobile device being close to the location.

Claim 1. A data read-out device, comprising: a read-out section that reads out data recorded in a recording medium by wireless communication;  an image display including an image display surface;  and a controller that causes the image display to display an image indicating a predetermined portion to which the recording medium is to be close;  wherein the predetermined portion is on the image display surface;  the read-out section reads out data recorded in the 
recording medium close to the predetermined portion;  the recording medium is a card;  the read-out section is configured to read out data from a plurality 
kinds of cards;  and the controller causes the image display to display a card image of a kind of card included in the plurality kinds of cards based on a kind of the card which is to be close to the predetermined portion as the image indicating the predetermined portion. 

Claim 2. The data processing device according to Claim 1, wherein the display unit displays an image indicating a timing at which the mobile device is to be made close to the location.
Claim 2.  The data read-out device 

according to claim 1, wherein the controller 

causes the image display to display an image 

indicating a timing at which the recording 

medium is to be close to the predetermined 

portion. 
 

Claim 3. The data processing device according to Claim 1, wherein the display unit displays an image instructing to remove the mobile device from the location.

Claim 4. The data processing device according to Claim 1, wherein the display unit displays an image indicating a direction in which the mobile device close to the location is to face.
4.  The data read-out device according to 

claim 1, wherein the controller 

causes the image display to display an image 

indicating an orientation of the 

recording medium of when the recording 

medium is close to the predetermined 

portion. 
 

Claim 5. The data processing device according to Claim 1, wherein the processing unit reads out data stored in the mobile device and writes data to the mobile device.

Claim 6. A method for processing data stored 
in a mobile device, comprising: displaying an 
image indicating a location which is on a 
display surface and to which a mobile device 
is to be made close; and processing data 
stored in the mobile device being close to the 
location wirelessly.

Claim 1. A data read-out device, 
comprising: a read-out section that reads out data recorded in a recording medium by wireless communication;  an image display including an image display surface;  and a controller that causes the image display to display an image indicating a predetermined portion to which the recording medium is to be close;  wherein the predetermined portion is on the image display surface;  the read-out section reads out data recorded in the recording medium close to the predetermined portion;  the recording medium is a card;  the read-out section is configured to read out data from a plurality kinds of cards;  and the controller causes the image display to display a card image of a kind of card included in the plurality kinds of cards based on a kind of the card which is to be close to the predetermined portion as the image indicating the predetermined portion. 

Claim 7. The data read-out device according to claim 1, wherein the image display includes a display panel having one surface configured as the image display surface; the read-out section includes an antenna that reads out data from the recording medium by wireless communication; and the antenna is arranged at a portion located at the rear side of the predetermined portion on another surface of the display panel.


	Claims 1-8 of the ‘927 Patent teaches that the mobile wireless is medium is a card, fails to disclose that the wireless mobile device is mobile device (i.e. a smart phone, tablet, etc.).
	Kimiteru discloses a non-contact IC card 15 as a device having an IC chip (non-contact IC chip) capable of communicating with the reader/writer 20 by wireless communication and includes a plastic card, a mobile phone, or other mobile communication terminals on which a non-contact IC chip is mounted (see para 0016).
	Regarding claim 3, the claims of ‘927 Patent fail to instruct the user to remove the mobile device. However, it is common practice for instructing users to place their card to the reader and remove their card when the processing or reading/writing information is competed. It would have been obvious for an artisan to modify the claims to include instructions to remove the card when the processing is complete. Such modification would assure the user when the transaction is complete. Therefore, it would have been an obvious extension by the prior art. (Evidence see Furutani, US Patent No. 9,007,606 above).
	Regarding claim 5, the claims of ‘927 Patent teaching reading the information from the wireless medium but fails to disclose writing information in the wireless medium.
	Kimiteru discloses a reader writer for reading and writing information from/to the wireless mobile device (para 0014).
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made modify the teachings of the claims of ‘927 Patent to writing information into the mobile device in order to update account information. Therefore, it would be an obvious extension as taught by the claims of ‘927 Patent.

	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks:
	In response to the applicant’s argument that the wireless card is not a mobile device as claimed, the applicant newly submitted prior (Kimiteru) discloses that mobile device including mobile phones can be used to conduct transaction (see the rejection above). Refer to the new ground of rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876